Citation Nr: 1000120	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-03 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The RO issued a rating decision in July 2003, which 
denied reopening of a previously denied claim for service 
connection for schizophrenia, undifferentiated type, chronic, 
as evidence had not been submitted demonstrating that his 
condition was due to a service-connected condition or that it 
was related to service.  That decision was not appealed.  

2.  Evidence compiled since the July 2003 rating decision is 
new, but does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying a request to reopen 
a previously denied claim for service connection for 
schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2009).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for 
schizophrenia has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in September 1972 the RO denied 
service connection for depressive neurosis on the basis that 
the condition was shown for the first time during a May 1972 
psychiatric examination.  A notice of disagreement was not 
filed, and the decision became final.  38 C.F.R. § 3.104.  
Thereafter, the Veteran sought to reopen his claim on a 
number of occasions without success. In connection with a 
June 1979 claim to reopen, the Veteran stated that then 
diagnosed schizophrenia was the same condition he had in 
1971.  The RO most recently declined to reopen the claim for 
service connection for a psychiatric disorder, diagnosed as 
schizophrenia, in a rating decision of July 2003.  The RO 
found that newly submitted evidence did not demonstrate that 
his condition was due to the service-connected duodenal ulcer 
disease or directly to service.  A notice of disagreement was 
not filed, and the decision became final.  38 C.F.R. § 
3.104.  Even so, applicable law provides that a claim which 
is the subject of a prior final decision may be reopened upon 
presentation of new and material evidence.  See 38 C.F.R. § 
3.156.

In July 2006 the Veteran requested his previously denied 
claim for service connection for a nervous condition 
secondary to his service-connected hepatitis be reopened .  
In a rating decision dated in October 2006 the RO issued a 
decision denying service connection for schizophrenia on the 
grounds that the evidence submitted was not new and 
material.  The Veteran has appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  
At the time of the September 1972 rating decision, the only 
diagnosis of record was depressive neurosis.  The Veteran's 
claimed psychiatric condition has been described and 
construed by VA according to multiple symptomatology, 
including irritability, depression, forgetfulness, suicidal 
ruminations and problems with sleeping.  At the time the 
Veteran requested that his previously denied claim be 
reopened in June 1979, he had diagnoses of schizophrenia, 
reactive depression, and affective disorder.  His reported 
symptoms were nightmares, hallucinatory experiences, and 
sudden outbursts or aggressiveness.  He was diagnosed with 
"latent schizophrenia in August 1975.  In this case, the 
Veteran's current claim for service connection for a 
psychiatric disorder, to include schizophrenia, is based on 
the same diagnosis and factual basis as the time the case was 
last decided, therefore, new and material evidence is 
necessary to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the July 2003 rating 
decision included the Veteran's service treatment records 
(STRs) that contain no complaints of, treatment for, or a 
diagnosis of any psychiatric disability.  In VA medical 
records dating from August to October 1975, the Veteran 
complained of nightmares, hallucinatory experiences, and 
sudden outbursts of aggressiveness.  He was hospitalized and 
diagnosed with latent schizophrenia.  VA medical records 
dating from January to March 1976 show a diagnosis of 
schizophrenia.  The Veteran was admitted with a diagnosis of 
chronic schizophrenia in August 1978 and released in November 
1978.  His reported symptoms included low frustration 
tolerance, anxiety, restlessness, irritability, and poor 
impulse control.  He exhibited paranoid ideation, auditory 
hallucinations, poor memory, and poor concentration.  

VA medical records show that he was admitted in May 1980 and 
diagnosed with reactive depression, affective disorder, and 
bipolar depression.  He reported trouble with sleep and 
appetite, a desire to hurt himself, and one suicidal gesture.  
Private medical records show that the Veteran was treated for 
major depression and epigastric pain.  

Evidence submitted since the July 2003 rating decision, 
including VA medical records and private treatment records, 
while new, are not material to the issue of service 
connection.  The evidence in the treatment records is 
cumulative and redundant of that already of record at the 
time of the prior final denial of the issue as they show 
treatment for psychiatric symptoms but do not relate a 
psychiatric condition to a service-connected disability or to 
service.  The private records show treatment for depression 
which was a diagnosis that was previously of record.  
Moreover, his statements regarding his service-connected 
duodenal ulcer causing his schizophrenia are also cumulative 
and redundant.  In addition, the Veteran's testimony and that 
of his wife at the Decision Review Officer hearing of May 
2007 that the Veteran was nervous and different after his 
discharge from service are also cumulative of earlier 
statements.  In that regard, H. Garcia had provided a 
statement in October 1978 that the Veteran was nervous after 
discharge from service.  There is still no competent evidence 
that was submitted that links the Veteran's claimed 
psychiatric condition to service or a service-connected 
disability.  The evidence thus does not raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection.  New and material evidence having not been found, 
the Veteran's request to reopen his claim must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In a letter dated in August 2006 the Veteran was advised of 
the information and evidence necessary to reopen his claim 
for service connection based on the fact that reopening was 
previously denied as no evidence showed the claimed condition 
was secondary to the service-connected disability.  He was 
also provided with notice of the criteria and evidence needed 
to substantiate a claim for service connection on a direct 
basis.  He was also advised of the evidence that VA would 
seek to provide; and of the information and evidence that he 
was expected to provide.  He was also informed him of how VA 
establishes disability ratings and effective dates.  
Dingess/Hartman, 19 Vet. App. 473.  To the extent that there 
was any error in the notice provided, it is not prejudicial 
to the Veteran as the statement of the case provided more 
detailed reasons for denying the claim to reopen and 
explained what types of evidence were necessary to reopen the 
claim.  The Board thus finds that the Veteran has been 
provided adequate notice in accordance with 38 U.S.C.A §§ 
5103, 5103A with regard to his claim for service connection.

Regarding the duty to assist, STRs, VA treatment records, and 
private medical records have been obtained and associated 
with the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for acquired 
psychiatric disorder, to include schizophrenia, is not 
reopened and the claim remains denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


